Citation Nr: 1741579	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-33 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchial asthma (claimed as chronic respiratory problems).

2.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent and/or service-connected disability.

3.  Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type associated with coronary artery disease (ischemic heart disease).


REPRESENTATION

Veteran represented by:	Bryan J. Held, Claims Agent




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and rating decisions of May 2012, June 2012, and June 2013 by the Columbia, South Carolina VA RO.

A July 2016 rating decision denied service connection for bilateral hearing loss and tinnitus.  In August 2016, the Veteran filed a notice of disagreement (NOD) as to the denial of service connection for hearing loss in the left ear.  When a claimant has filed an NOD and there is no statement of the case (SOC) on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Veterans Appeals Control and Locator System (VACOLS) indicates that the RO has acknowledged the Veteran's August 2016 NOD.  Therefore this situation is distinguishable from Manlincon, where an NOD had not been recognized, and a Manlincon remand is not warranted at this time.

The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.

The issues of entitlement to service connection for bronchial asthma (claimed as chronic respiratory problems) and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Throughout the period under review, the Veteran's adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type has been productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, sleep disturbance, memory loss, disturbances of motivation and mood, depressed mood, anger, and social isolation.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130; Diagnostic Code 9204-9440 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim, and VA has satisfied the notification and duty-to-assist provisions of the VCAA.

VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West  2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2011.  Because VA has already granted service connection and assigned an initial disability rating and effective date, no additional notice is needed as to the information and evidence needed to substantiate the claim for a higher initial rating.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The duty to assist includes providing a medical examination or opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2016).

The evidence of record includes service treatment records, service personnel records, post-service VA and private treatment records, and statements of the Veteran.  The Veteran underwent a VA medical examination in January 2012.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed the medical and service history, documented the Veteran's current disability, and provided sufficient information to rate the Veteran's disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a veteran has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).






Rating Criteria

Disability ratings assigned in accordance with VA's schedule for rating disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Pyramiding, or the evaluation of the same disability under various diagnoses, is to be avoided.  See 38 C.F.R. § 4.14 (2016).

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  The Board must consider the possible application of "staged" ratings for diverse symptoms meeting the criteria for different ratings at distinct times during the claim period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, with representative criteria for percentage ratings.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The words "such symptoms as" in the diagnostic codes for mental disorders at 38 C.F.R. § 4.130 mean "for example" and do not represent an exhaustive list of symptoms that must be found before granting a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  While each of the examples need not be proven in any one case, the particular symptoms must be analyzed in light of the given examples.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).


Analysis

In July 2011, the Veteran filed a service-connection claim for posttraumatic stress disorder (PTSD), alleging that the disability began in July 1969.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim was considered broadly as one relating to an acquired psychiatric disorder.  A rating decision of July 2012 granted service connection for schizophrenia, undifferentiated type and assigned a zero percent rating from July 28, 2011.  The Veteran filed a notice of disagreement in July 2012.

A subsequent rating decision of June 2013 redesignated the disability as adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type and increased the rating from 0 percent to 30 percent, with an effective date of July 28, 2011.  It was also determined that the Veteran did not have PTSD.  The Veteran filed a notice of disagreement in August 2013.

The Fifth Edition of the Diagnostic and Statistical Manual (DSM-5) applies to appeals certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's appeal was certified to the Board in April 2016, the DSM-5 applies here.  The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The Veteran underwent a VA examination in January 2012.  The examiner determined that, while the Veteran met the stressor criterion met for PTSD, the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, and no other mental disorder was diagnosed.  The Veteran's global assessment of functioning (GAF) score was 68, which corresponded to "very mild severity."

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The DSM-5 recommends that GAF scores no longer be used due to their conceptual lack of clarity.  See DSM-5 at 16.  The Board nonetheless cites the Veteran's 2012 GAF score of 68, as the score remains informative as to how the examiner assessed the Veteran's functioning at the time.  The actual symptoms of a veteran's disorder are the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood.  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others  or occasionally fails to maintain minimal personal hygiene or gross impairment in communication (e.g., largely incoherent or mute).  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). 

Symptoms found by the January 2012 VA examiner were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and mild memory loss, such as forgetting names, directions or recent events.  The Veteran was considered capable of managing his own affairs.  The Veteran reported sleep difficulty, anger issues, a limited ability to engage in social activities with friends, and a preference to be alone.  The Veteran presented himself with good affect and variable mood depending upon the content of discussion.  The examiner explained that, for the most part, the Veteran was ebullient and excessively active with strong non-verbals to accentuate his points.  He became more sullen and sad especially when he talked about his current medical problems and wondering if he would have experienced these problems if he had not gone to Vietnam.  He did not initiate any concerns or comments about the consequences of his in-service stressor (a rocket attack).  The Veteran stated that, as a young man, he had had intrusive thoughts of his Vietnam experience, but that these had subsided over time.

In the examiner's opinion, the Veteran's heart disease in the late 1990s clearly exacerbated his adjustment disorder as shown by a significant decline in social functioning.  At present, the Veteran appeared to be having more difficulty coping with the consequences of his medical conditions than his military experiences.  According to the January 2012 VA examiner, the Veteran's overall occupational and social impairment is characterized by mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

On the whole, the evidence shows that the Veteran experiences anxiety, sleep difficulty, mild memory loss, disturbances of motivation and mood, depressed mood, anger, and some social isolation.  His GAF score of 68 in 2012 reflects mild symptoms.  He can manage his own affairs.  A preponderance of the evidence is against finding that the Veteran's symptoms more nearly approximate a higher rating reflective of occupational and social impairment with reduced reliability and productivity.  The severity of symptoms contemplated by a higher, 50-percent rating involve impairment in functions such as judgment, memory, and thinking.  They also appear to contemplate difficulty maintaining social relationships.

Based on all the evidence, the Veteran's symptoms are not congruent with a 50 percent or higher rating.  Here the disability has not significantly changed throughout the claim period, and a uniform evaluation is warranted.  Consistent with Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board has not limited its analysis to the factors expressly listed for each incremental rating.

A claim for a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The Veteran has not alleged that he is unemployable due to service-connected disability.  The evidence in this case does not suggest that the Veteran is unable to secure and maintain a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16(a).  The Veteran reported in January 2012 that he last worked as a sales officer for a large group of banks and that he retired in 2006 from this position because he felt uncomfortable in the sales role and had some problems with his immediate supervisor.  See January 2012 examination report for PTSD.  Furthermore, it has been determined that the Veteran's service-connected ischemic heart disease does not impact his ability to work.  See January 2012 VA examination report for ischemic heart disease.  A TDIU claim is not raised by the record.


ORDER

Entitlement to a rating in excess of 30 percent for adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type associated with coronary artery disease (ischemic heart disease) is denied.


REMAND

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examiner must provide a reasoned medical explanation connecting the observations and conclusions of the report.  It is the factually accurate, fully articulated, sound reasoning for the conclusion that gives probative value to a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).  If an examination report is unclear, or a diagnosis is not supported, it is incumbent upon the Board to remand the case for corrective action.  See 38 C.F.R. §§ 4.2, 19.9(a) (2016); Bowling v. Principi, 15 Vet.App. 1, 12 (2001).  Here the Board will remand for additional medical opinion as to the Veteran's respiratory disability and hypertension claims on the basis that the nexus opinions of record are inadequate, as explained below.

Bronchial Asthma (Claimed as Chronic Respiratory Problems)

In July 2011, the Veteran filed a service-connection claim for chronic respiratory problems, alleging that the disability began in July 1969.  A rating decision of July 2012 denied service connection for bronchial asthma (claimed as chronic respiratory problems).

The Veteran has asthma.  See February 2015 VA examination report.  Numerous service treatment records (STRs) note the Veteran's report of asthma or breathing symptoms during service.  See service treatment records of April 1969, May 1969, and July 1969.  A service treatment record of February 1970 diagnosed "bronchial asthma" and noted that the Veteran had "good health (except) for asthma and chronic bronchitis."  The medical impression noted in October 1969 was "bronchial asthma," and an x-ray indicated "hyperinflation consistent with asthma."  There are also STRs suggesting that the Veteran's respiratory symptoms had a psychiatric component.  See service treatment records of April 1969, May 1969 ("heavy psych overlay"), June 1969 ("Impression: anxiety attack manifested as bronchospasm"), and July 1969 ("The patient's life-long history of bronchial asthma also is product of his personality configuration.").

At separation from service, the Veteran was found to be normal as to sinuses, lungs and chest.  The Veteran answered "yes" as to whether he had ever had, or currently had, asthma.  The separation examination report noted: "Asthma in childhood last attack age 7 years old.  Asymptomatic since that time.  Examinee denies any other significant medical or surgical history."  See separation examination report of January 1970.

The Veteran reports that, immediately upon landing in Vietnam and breathing the hot, humid air, he began having breathing problems that he thought were related to his childhood asthma condition.  He states that he often sought medical attention during service for his breathing problems, but that he did not show symptoms because he was being examined in an air-conditioned environment.  See January 2012 examination report for PTSD.

The Veteran underwent a VA examination for respiratory conditions in February 2015.  The examiner offered a negative nexus opinion, stating that the Veteran's current asthma disorder was less likely than not incurred in, or caused by, the claimed in-service injury, event or illness.  The rationale was that there is documented evidence in the service treatment records of childhood asthma beginning at the age of 7, that the diagnosis of asthma precedes the Veteran's time of service, that the Veteran was treated for asthma in service, that his separation exam in 1970 documented a normal lung exam, "childhood asthma" and "asymptomatic since that time," and that there is no documented evidence that supports a permanent residual or chronic disability shown by service treatment records or demonstrated by evidence of medical records following service.

Here the examiner's stated rationale relies on the irreconcilable propositions that the Veteran was both treated for asthma during service and that he has been asymptomatic for asthma since childhood.  As noted above, the record shows that during service the Veteran complained of respiratory symptoms and was diagnosed with, and treated for, asthma.  A medical opinion based on an inaccurate factual premise has no probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the VA examiner's reasoning is not sound, the Board will remand for a clarifying addendum opinion as to the etiology of the Veteran's current respiratory disability.

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  When examined upon induction into service, the Veteran was normal as to sinuses, mouth and throat, lungs and chest, his chest x-ray was negative, and he answered "no" as to whether had had, or currently had, asthma.  No history or current asthma was reported or noted on the examination reports.  See  pre-induction examination report of January 1966; enlistment examination report of March 1966.  Nonetheless the February 2015 VA examiner appears to have determined that the Veteran's asthma preexisted service.  On remand, clarification is needed as to whether the presumption of soundness can be rebutted in this case.

Hypertension, to Include as due to Exposure to an Herbicide Agent
 and/or Service-Connected Disability

In July 2011, the Veteran filed a service-connection claim for hypertension, alleging that the disability began in March 1998.  A rating decision of July 2012 denied service connection.

The Veteran has hypertension.  See private treatment record of April 2011; February 2015 VA examination report.  Hypertension is not shown by the Veteran's service treatment records or his exit examination of January 1970.  The Veteran seeks service connection for hypertension as due to exposure to Agent Orange during service.  See VA Form 9 of October 2013.  The Veteran also alleges that his hypertension is related to his service-connected mental health disorder.  See notice of disagreement of August 2013.

The Veteran's exposure to an herbicide agent is presumed on the basis of service personnel records showing service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014).  The Board notes that the Veteran is service-connected for coronary artery disease, in part, on the basis of his presumed exposure to an herbicide agent.  See rating decision of February 2012.

The Veteran underwent a VA examination for hypertension in February 2015.  A negative nexus opinion was provided.  The examiner determined that the Veteran's hypertension is less likely than not proximately due to, or the result of, service-connected disability.  The rationale consisted of one sentence: "There is a lack of objective medical evidence in the c-file and VBMS that the Veteran's hypertension was the result of his service-connected adjustment disorder and CAD."  By stating merely that service-connection was not shown by the evidence, the examiner effectively provided no rationale.  The failure to provide a basis for a medical opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board will remand for a nexus opinion supported by a rationale.

Hypertension is not one of diseases listed under 38 C.F.R. § 3.309(e) for which a presumption of service connection based on herbicide exposure applies.  The National Academy of Sciences (NAS) has concluded, however, that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans and Agent Orange: Update 2010 (2011) at 694; 77 Fed. Reg. 47,924-01 (Aug. 10, 2012).  Absent a medical opinion as to the likelihood that the Veteran's hypertension was actually caused by his presumed herbicide exposure, the record is insufficient for the Board to decide the Veteran's claim.

The examiner also failed to address the Veteran's specific contention that hypertensive risk factors are prevalent among persons with schizophrenia.  See notice of disagreement of August 2013.

The Board will remand for a medical opinion as to the likelihood that the Veteran's hypertension is related to his in-service herbicide exposure or is caused or aggravated by the service-connected disabilities of ischemic heart disease and/or adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type associated with coronary artery disease (ischemic heart disease).

Accordingly, the case is REMANDED for the following action:

1. For the remanded claims, undertake appropriate development to obtain any further available relevant evidence, including up-to-date treatment records.

2. 	Refer the Veteran's claims file to a qualified VA doctor for a medical opinion as to the hypertension claim.  The claims file must be made available for the doctor's review.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing doctor.

A medical opinion is requested as to whether it is at least as likely as not (that is, a probability of at least 50 percent) that the Veteran's hypertension is caused or aggravated by his service, to include as a result of conceded herbicide exposure and/or his service-connected disabilities of ischemic heart disease and adjustment disorder with mixed anxiety and depressed mood and history of schizophrenia, undifferentiated type associated with coronary artery disease (ischemic heart disease).

The fact that VA has not established an evidentiary presumption with respect to hypertension and herbicide exposure is not dispositive.  Consideration must still be given to the exposure and to the National Academy of Sciences' finding of limited or suggestive evidence of a relationship.

Consideration must also be given to the Veteran's specific argument, made in the notice of disagreement of August 2013, as to a relationship between hypertension and schizophrenia.

If it is at least as likely as not that a service-connected disability aggravates (that is, permanently worsens) hypertension, the reviewer should identify the percentage of disability which is attributable to the aggravation.  In such circumstances, the reviewer should establish the baseline level of severity of the hypertension by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the hypertension.

The reviewer must explain the reasons behind any opinions expressed and conclusions reached.  A discussion of the facts and medical principals involved would be of considerable assistance to the Board.

3. Refer the Veteran's claims file to a qualified VA doctor for a medical opinion as to the respiratory disability claim.  The claims file must be made available for the doctor's review.  An examination of the Veteran must be scheduled if deemed necessary by the reviewing doctor.

The reviewing doctor should provide an opinion as to whether there is clear and unmistakable (obvious, manifest, undebatable) evidence that the Veteran had the disability of asthma prior to his entry into active duty service.

	If the reviewer determines that the Veteran's current asthma disability clearly and unmistakably pre-existed service, an opinion should be provided as to whether it is clear and unmistakable (obvious, manifest, undebatable) that the Veteran's preexisting asthma WAS NOT aggravated (that is, permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, undebatable) that any increase during service was due to the natural progress of the disease.

If the reviewing doctor determines that the Veteran's asthma did not pre-exist service, an opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a respiratory disability, to include asthma, that is caused or aggravated by a disease contracted or injury suffered during service.

The reviewer must explain the reasons behind any opinions expressed and conclusions reached.  A discussion of the facts and medical principals involved would be of considerable assistance to the Board.

4. 	When the development requested above has been completed to the extent possible, readjudicate the remanded claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded the requisite opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


